Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ filing the amended claims dated 8/17/2020. Claims 1-61 has been cancelled. Claims 62-80 have been added new. The pending claims 62-80 are examined based on the merits herein. 
					Application Priority
This application filed 08/17/2020 is a continuation of 16504813, filed 07/08/2019, U.S. 11096926, 16504813 is a continuation of 15450937, filed 03/06/2017, U.S. 10383851, 15450937 is a continuation of 13041211, filed 03/04/2011.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 8/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 62-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greig et al. (US 7153882), Larson et al. (Annu. Rev. Publ. Health 13L431-49, 1992) and CAS Registry (1998, p 1) in view of Phukan et al. (http://neurology. thelancet.com, Vol. 6, November 2007). 
The instant claims 62, 76 is directed to:

    PNG
    media_image1.png
    192
    705
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    192
    666
    media_image2.png
    Greyscale

It is noted that instant specification defines disease modification as by substantially lowering brain amyloid levels (See page 6, para 1). Amyloid lateral sclerosis, amyotrophic lateral sclerosis and Lou Gehrig’s disease are used  
Greig teachings are to the use of (+)-phenserine and its salts in reducing amyloid precursor protein and in treating dementia. Further taught is that treatment of dementia improves a symptom associated with dementia or Alzheimer's disease in subjects. An example of dementia includes Alzheimer’s disease and dementia describes a neurodegenerative disorder (See abstract, claim 79, 149, 152, col. 35, lines 3-7, 10-12). Greig teaches the compounds of the invention can be administered orally, parenterally, intramuscularly, intravenously etc. (col. 33, lines 35-50). The dosage of the compound is from 0.1 mg-100 mg/kg of body weight and depends on weight, age, condition of the subject and route of administration (col. 33, lines 57-61). Further, the active compound can be in pharmaceutical compositions in the form of solid, semi-solid or liquid dosage forms, such as, for example, tablets, capsules etc. and the compositions include excipient (col. 34, lines 10-17). Greig teaches an administration regimen could include long-term, daily treatment (col. 33, last line to col. 34, line 1).
Larson et al. teaches cognitive impairment is associated with dementia and Alzheimer’s disease. Larson teach dementia is defined as a syndrome of global loss of cognitive function, especially memory, sufficient to impair social or occupational function (Introduction). Dementia consists of impairment in short- and long-term memory, along with disturbances of other cognitive functions (e.g. abstract thinking, judgment, language, recognition) and/or personality change (see p 432, lines 1-3). 
CAS Registry has been cited to teach that (+) 9-N-phenylcarbinol esroline is the (+) enantiomer of phenserine and also has the chemical name of Posiphen (page 1). 

Phukan teaches that amyotrophic lateral sclerosis (ALS) is a motor neuron disease and is the most common neurodegenerative disorder of young and middle-aged adults; although the degeneration predominantly affects the motor system, cognitive and behavioral symptoms have been described. Cognitive decline in ALS is characterised by personality change, irritability, obsessions, poor insight, and pervasive deficits in frontal executive tests (Abstract). Most patients with ALS have mild cognitive impairment with subtle executive deficits, and 5% have a clinical subtype of frontotemporal lobar degeneration (FTLD) called frontotemporal dementia. FTLD, which was originally described as Pick's disease, is the second most common cause of progressive cognitive impairment after Alzheimer's disease (page 994, col. 1, para 2). Further taught is that the potential clinical implications of cognitive impairment in patients with classic ALS have major importance. Problems with judgment, attention,
Inhibition, and generation of responses should be taken into account when patient care is planned (p 1000, col. 1, para 3). Phukan teach that about 10% of ALS cases are familial and a fifth of ALS cases are associated with mutations in the superoxide dismutase 1 gene (SOD1). 
	From the teachings of Phukan, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious that cognitive impairment and frontotemporal dementia is associated with amyotrophic lateral sclerosis disease and Alzheimer’s disease.

A person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to administer a composition comprising (+)-phenserine and an excipient for treating cognitive impairment/dementia symptoms associated with ALS in subjects from the combined prior art teachings. 
A person of ordinary skill in the art would have been motivated to use a composition comprising (+)-phenserine and an excipient in ALS subjects for treating symptoms (e.g. dementia) associated with ALS. 
Claims 62, 76 would have been obvious from the combined teachings of Greig and Phukan. Because Greig teaches treatment of dementia and its symptoms with (+)-phenserine composition, Larson teach cognitive impairment is associated with dementia and Phukan teach dementia and cognitive impairment in ALS subjects. As to the limitation of once a day basis, Greig teaches long-term daily treatment. Hence, a person of ordinary skill in the art would have found it obvious to administer once daily administration. Further dosage regimen is a result effective parameter and is within the skill of an artisan to adjust the amount or frequency of administration based on several factors, e.g. disease condition, age etc. 
As to claims 63-66, 73, 77-79, from Greig, a person of ordinary skill in the art would have found it obvious to administer a dosage formulation comprising (+)-phenserine orally, parenterally, intramuscularly, intravenously etc. A person of ordinary skill in the art would have found it obvious to administer in the amount for example 0.1 
As to claims 67-72, 74-75, 80 it would have been obvious to a person of ordinary skill in the art at the time of the invention that it is reasonable to expect that the function or the properties of the composition will follow if the prior teaches administration of the same compound in the form of a composition to the subjects. The plasma circulating level of posiphen composition, its salt and its composition or the brain levels of posiphen or the half-life of posiphen after administration of a certain period is a pharmacokinetic property of the drug and hence administration of the same drug to the same set of subjects (here prion disease) in the same dosage amounts will necessarily result in the same levels of the drug in the determined periods (e.g. 3 h, 6 h, 9h etc.). Administration of the same agent (here posiphen), to the same set of human subjects (here prion disease) with the same dosage amounts for example, 1 -120 mg daily once a day for example would result in the peak plasma circulating levels and in the amount in the specified time (e.g. for at least 9 hours) as in the instant claims, the brain level of posiphen will be in the ranges as in claim 70, half-life of posiphen as in claims 71-72. 
As to claims 74-75, 80, Phukan teaches that ALS is associated with superoxide dismutase 1 gene (SOD1), administration of the same posiphen composition in such . 

Claims 62, 67-72, 74-76, 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein (Phenserine, Expert Opin Investig. Drugs 2007, 16(7): 1087-1097) and Lahiri et al. (The J of Pharmacology and Experimental Therapeutics, 320, 1, p 386-396, 2007) in view of Phukan et al. (http://neurology. thelancet.com, Vol. 6, November 2007). 
The instant claims as above.
	Klein teaches phenserine is shown to improve cognition for Alzheimer’s disease in initial phase II studies (Abstract). (-)-phenserine  and (+)-Phenserine, also known as posiphen are equipotent in downregulating APP expression; (+)-posiphen may be a promising drug to attenuate the progression of Alzheimer’s disease (Abstract). The clinical symptoms of dementia include loss of attention, memory, intellectual and cognitive processes (1. Introduction, 1.1, lines 4-5). Phenserine was patented for the treatment of cognitive disorders in 1995 together with a description of its effectiveness in animal model experiments (p 1090, col. 1, para 3, 2.2, lines 16-18). 
	Klein teach the effects of (-)-phenserine and (+)-phenserine on amyloid metabolism (P 1091, col. 1, 2.5). (+)-phenserine is a poor cholinesterase inhibitor (ChEI) but it mimics the action of (-)-phenserine on APP (β-amyloid precursor protein) translation; the lack of ChE inhibition may actually be an advantage for therapeutic purposes because (+)-phenserine largely lacks procholinergic effects and is tolerated in much higher doses than (-)-phenserine (see 2.6, Posiphen, col. 1, page 1092). Drug 
	 Lahiri teach that posiphen ((+)-phenserine) administration to mice (7.5-75 mg/kg) daily significantly reduced amyloid β precursor protein (APP) levels and Aβ40 and Aβ42 levels (abstract). Posiphen, like phenserine, can lower Aβ via multiple mechanisms and
represents an interesting drug candidate for AD treatment (Abstract, Fig. 3, Fig. 5-8). Lahiri teaches posiphen tartrate formulation in phosphate buffered saline for in vivo and in vitro culture studies (See p 387, col. 2, Materials). 
	Klein and Lahiri are not explicit in teaching posiphen for amyotrophic lateral sclerosis as claimed. 
	Phukan teaches that amyotrophic lateral sclerosis (ALS) is a motor neuron disease and is the most common neurodegenerative disorder of young and middle-aged adults; although the degeneration predominantly affects the motor system, cognitive and behavioral symptoms have been described. Cognitive decline in ALS is characterised by personality change, irritability, obsessions, poor insight, and pervasive deficits in frontal executive tests (Abstract). Most patients with ALS have mild cognitive impairment with subtle executive deficits, and 5% have a clinical subtype of frontotemporal lobar degeneration (FTLD) called frontotemporal dementia. FTLD, which was originally described as Pick's disease, is the second most common cause of progressive cognitive impairment after Alzheimer's disease (page 994, col. 1, para 2). 
inhibition, and generation of responses should be taken into account when patient care is planned (p 1000, col. 1, para 3). Phukan teach that about 10% of ALS cases are familial and a fifth of ALS cases are associated with mutations in the superoxide dismutase 1 gene (SOD1). 
	From the teachings of Phukan, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious that (i) cognitive impairment and frontotemporal dementia is associated with amyotrophic lateral sclerosis disease and Alzheimer’s disease (ii) ALS is a neurodegenerative disease. From Klein and Lahiri a person of ordinary skill in the art would have found it obvious that (i) cognitive impairment is associated with Alzheimer’s disease and dementia (ii) phenserine is useful in improving cognition in Alzheimer subjects (iii) (+)-Phenserine, also known as posiphen are equipotent in downregulating APP expression; (+)-posiphen may be a promising drug to attenuate the progression of Alzheimer’s disease. 
	From the combined prior art teachings a person of ordinary skill in the art would have been motivated to use posiphen ((+)-phenserine) to improve cognitive impairment in amyotrophic lateral sclerosis disease subjects which is another neurodegenerative disorder such as Alzheimer’s disease and both the diseases are associated with cognitive impairment. As to the formulation the prior art Lahiri teaches posiphen formulation for in vivo and in vitro use in PBS (excipient). A person of ordinary skill in the art would have been motivated to use a formulation of posiphen for dosing requirements and for ease of administration in patients with ALS. 

	As to claims 67-72, 74-75, 80 it would have been obvious to a person of ordinary skill in the art at the time of the invention that it is reasonable to expect that the function or the properties of the composition will follow if the prior teaches administration of the same compound in the form of a composition to the subjects. The plasma circulating level of posiphen composition, its salt and its composition or the brain levels of posiphen or the half-life of posiphen after administration of a certain period is a pharmacokinetic property of the drug and hence administration of the same drug to the same set of subjects (here prion disease) in the same dosage amounts will necessarily result in the same levels of the drug in the determined periods (e.g. 3 h, 6 h, 9h etc.). Administration of the same agent (here posiphen), to the same set of human subjects (here prion disease) with the same dosage amounts for example, 1 -120 mg daily once a day for example would result in the peak plasma circulating levels and in the amount in the 
As to claims 74-75, 80, Phukan teaches that ALS is associated with superoxide dismutase 1 gene (SOD1), administration of the same posiphen composition in such ALS subjects in the same amounts as claimed will substantially result in the inhibition of superoxide dismutase protein (SOD1). 

	Claims 63-66, 73, 77-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein (Phenserine, Expert Opin Investig. Drugs 2007, 16(7): 1087-1097) and Lahiri et al. (The J of Pharmacology and Experimental Therapeutics) in view of Phukan et al. (http://neurology. thelancet.com, Vol. 6, November 2007) and further in view of Greig et al. (US 7153882). 
	Klein, Lahiri and Phukan teachings as above. 
	The references are not explicit in teaching the administration of different dosage forms/routes of posiphen formulation. 
	Greig teachings as discussed above. 
	From the teachings of Greig, a person of ordinary skill in the art would have found it obvious to administer a dosage formulation comprising (+)-phenserine orally, parenterally, intramuscularly, intravenously etc. A person of ordinary skill in the art would have found it obvious to administer in the amount for example 0.1 mg/kg for dementia, which will be 7 mg (70 Kg adult). It is known that dementia is associated with loss of memory, cognitive functioning, attention etc. From Greig, one of ordinary skill in the art would have found it obvious to administer 7 mg or 70 mg orally, parenterally, 
Thus claims 63-66, 73, 77-79 would have been obvious over the combined prior art teachings.

	Note: The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: WO 2005/089746 teach the use of phenserine in the treatment of cognitive disorders. 

					Conclusion			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627